DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of species in the reply filed on 11/19/2021 is acknowledged.  However, the election of species requirement has been withdrawn upon further consideration.
3.	Claims 1-5, 7-16, 21 and 26-29 are currently pending and under examination.
Claim Objections
4.	Claims 1 and 27-28 are objected to because of the following informalities:
Claim 1, line 10: “labeled dsDNA adapter-molecules constructs” should be changed to “labeled dsDNA adapter-molecule[[s]] constructs” to correct the grammatical error
Claim 27: the wherein clause should be changed to “wherein monitoring cancer progression 
Claim 28: the wherein clause should be changed to “wherein the cancer classification 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-5, 7-16, 21 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1).	Claim 1 recites “unligated or nicked dsDNA adapter-molecule constructs” in step (c).  Since “unligated” dsDNA molecules are NOT ligated to the dsDNA adapters, they are NOT really “dsDNA adapter-molecule constructs”.  As such, the scope of unligated dsDNA adapter-molecule constructs as recited in step (c) is not clear.  Claims 2-5, 7-16, 21 and 26-29, each of which depends from claim 1, are also rejected for the same reason.
It is suggested that the term “unligated” as recited in step (c) be changed to “incompletely ligated” or “partially ligated” (see Figures 3A-3B of the disclosure as filed) to overcome this rejection.  Should such amendment to claim 1 be made by applicant, the term “unligated” as recited in claim 11 (see line 2) should also be changed accordingly.
(2).	Claim 10 recites “wherein the adapters further comprise one or more sequencing oligonucleotides for use in cluster generation and/or sequencing” (emphasis provided).  The wherein clause may be interpreted in the following two way: i) one or more of the sequencing oligonucleotides”?); ii) the adapters comprise sequences (or primer binding sites) for use in cluster generation and/or sequencing.  Since there are multiple ways to interpret the wherein clause, claim 10 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention (see MPEP 2173.02.I: “...For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”).

Conclusion
7.	No claim is currently allowed.  However, once the issues as discussed in the objections and 112(b) rejections above are resolved, claims 1-5, 7-16, 21 and 26-29 will be allowable.  The prior art does not teach or reasonably suggest the method of instant claim 1.  Specifically, So et al. (US 2017/0101674 A1), regarded as the closest prior art, disclosed a method of preparing a library characterized by ligating adaptors and removal of unligated molecules, wherein the method involves the use of biotin (see Abstract; paragraph [0464]; claims 11 and 17-18).  However, the method of instant claim 1 differs from the method of So et al. by at least the following: in the method of instant claim 1, the biotin becomes incorporated into unligated (i.e., incompletely ligated) or nicked molecules and the resulting biotin-labeled molecules are depleted, So et al., the biotin is used to retain the ligated molecules and the unligated molecules become washed away while the ligated ones are retained (see paragraph [0464] of the reference by So et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639